Citation Nr: 1748869	
Decision Date: 10/30/17    Archive Date: 11/06/17

DOCKET NO.  11-26 504A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Whether termination of the Appellant's death pension benefits based on excessive countable income, effective May 1, 2010, was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from July 1944 to June 1946.  The appellant is the Veteran's surviving spouse.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a February 2011 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

The appellant requested a hearing before the Board.  A hearing was scheduled in August 2015.  Prior to the hearing, the appellant's representative informed the Board that the appellant was unable to attend the hearing, that she requested the hearing be cancelled, and that she did not desire that the hearing be rescheduled.  Accordingly, the Board finds the appellant's hearing request is withdrawn.  See 38 C.F.R. Â§ 20.702 (2015).

The Board remanded this appeal in October 2015.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

The appellant's countable income for the years beginning May 1, 2010, through present, exceeded the Maximum Annual Pension Rates for purposes of entitlement to nonservice-connected death pension, and the termination of pension benefits effective from May 1, 2010, was proper. 



CONCLUSION OF LAW

Termination of the appellant's VA nonservice-connected death pension benefits effective May 1, 2010, was proper.  38 U.S.C.A. §§ 1503, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.105, 3.271, 3.272, 3.273, 3.500, 3.660 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant applied for pension in April 2010.  In the February 2011 decision on appeal, the RO retroactively awarded pension benefits for April 2010 and discontinued the pension award due to her income being excessive beginning from May 1, 2010.  As these actions were taken retroactively, the procedural due process steps outline in 38 C.F.R. § 3.105(h) are not applicable.  See, e.g., Tatum v. Shinseki, 24 Vet. App. 139, 143 (2010); Singleton v. Shinseki, 23 Vet. App. 376, 380 (2010) (noting the Secretary's argument that "the procedural safeguards were forward-contemplating, and were intended to apply only to those disability ratings sought to be reduced in the future."); see also Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009) (regarding total (100 percent) ratings).

The Board will, therefore, proceed by discussing the appellant's entitlement to pension benefits beginning from May 1, 2010.  

I.  Duties to Notify and Assist

The VA has a duty to provide notification to an appellant with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  Generally, with regard to the appellant's dispute with the termination of her death pension benefits, the application of the law to the facts is dispositive of this appeal, and thus the general notice and assistance requirements are inapplicable.  See Mason v. Principi, 16 Vet. App. 129 (2002). 

This notwithstanding, the Board finds that the appellant has been provided all assistance reasonably possible.  For instance, the RO sent her notice letters in August 2010, February 2011, and, upon remand from the Board, in July 2016, asking that she provide specific information and evidence documenting her income and medical expenses during the years at issue.  The Board's remand actions were substantially complied with, and no further notice or assistance is needed.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); See Stegall v. West, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

II.  Analysis

A.  Applicable Law

Death pension benefits are generally available for surviving spouses as a result of a veteran's nonservice-connected death.  38 U.S.C.A. § 1541 (a).  An appellant is entitled to these benefits if the Veteran served for 90 days or more, part of which was during a period of war; or, if the Veteran served during a period of war and was discharged from service due to a service-connected disability or had a disability determined to be service-connected, which would have justified a discharge for disability; and, if the appellant meets specific income and net worth requirements.  3 8 U.S.C.A. § 1541 (a); 38 C.F.R. § 3.3 (b)(4).

A surviving spouse who meets these requirements will be paid the maximum rate of death pension, reduced by the amount of countable income.  38 U.S.C.A. § 1541; 38 C.F.R. § 3.23.  An additional amount is paid to a surviving spouse in need of aid and attendance.  38 C.F.R. § 3.23 (a)(6).  In determining income for this purpose, payments of any kind from any source are counted as income during the 12-month annualization period in which received unless specifically excluded.  38 U.S.C.A. § 1503; 38 C.F.R. § 3.271. 

Unreimbursed medical expenses will be excluded from surviving spouse's income when all of the following requirements are met: (i) They were or will be paid by a surviving spouse for medical expenses of the spouse, veteran's children, parents and other relatives for whom there is a moral or legal obligation of support; (ii) They were or will be incurred on behalf of a person who is a member or a constructive member of the spouse's household; and (iii) They were or will be in excess of 5 percent of the applicable maximum annual pension rate or rates for the spouse (including increased pension for family members but excluding increased pension because of need for aid and attendance or being housebound) as in effect during the 12-month annualization period in which the medical expenses were paid. 38 C.F.R. Â§ 3.272 (g)(2). 

B. MAPR

The Maximum Annual Pension Rates (MAPR) are specified in 38 U.S.C.A. §§ 1521 and 1542, as increased from time to time under 38 U.S.C.A. § 5312.  The rates of death pension benefits are published in tabular form in the Veterans Benefits Administration Manual M21-1 (M21-1), and are given the same force and effect as if published in Title 38 of the Code of Federal Regulations.  38 C.F.R. § 3.21  

Beginning December 1, 2009, the MAPR for a surviving spouse with no dependents was $7,933.00.  See Survivors Pension Rate Tables-Effective 12/1/10, http://www.benefits.va.gov/PENSION/rates_survivor_pen09.asp.  The monthly rate during this time period was $661.00 ($7,933.00 divided by 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29(b)).  To be deducted, medical expenses must exceed 5% of MAPR, which amount was $397.00 per year ($33.00 per month).

Beginning December 1, 2010, the MAPR for a surviving spouse with no dependents was $7,933.00.  See Survivors Pension Rate Tables-Effective 12/1/10, http://www.benefits.va.gov/PENSION/rates_survivor_pen09.asp.  The monthly rate during this time period was $661.00 ($7,933.00 divided by 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29(b)).  To be deducted, medical expenses must exceed 5% of MAPR, which amount was $397.00 per year ($33.00 per month).

Beginning December 1, 2011, the MAPR for a surviving spouse with no dependents was $8,219.00.  See Survivors Pension Rate Tables-Effective 12/1/10, http://www.benefits.va.gov/PENSION/rates_survivor_pen11.asp.  The monthly rate during this time period was $768.00 ($8,219.00 divided by 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29(b)).  To be deducted, medical expenses must exceed 5% of MAPR, which was $ 410.00 ($34.00 per month).

Beginning December 1, 2012, the MAPR for a surviving spouse with no dependents was $8,359.00.  See Survivors Pension Rate Tables-Effective 12/1/12, http://www.benefits.va.gov/PENSION/rates_survivor_pen12.asp.  The monthly rate during this time period was $696.00 ($8,359.00 divided by 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29(b)).  To be deducted, medical expenses must exceed 5% of MAPR, which was $ 417.00 per year ($34.00 per month).

Beginning December 1, 2013, the MAPR for a surviving spouse with no dependents was $8,485.00.  See Survivors Pension Rate Tables-Effective 12/1/13, http://www.benefits.va.gov/PENSION/rates_survivor_pen13.asp.  The monthly rate during this time period was $707.00 ($8,485.00 divided by 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29(b)).  To be deducted, medical expenses must exceed 5% of MAPR, which was $424.00 per year ($35.00 per month).

Beginning December 1, 2014, the MAPR for a surviving spouse with no dependents was $8,630.00.  See Survivors Pension Rate Tables-Effective 12/1/14, http://www.benefits.va.gov/PENSION/rates_survivor_pen14.asp.  The monthly rate during this time period was $719.00 ($8,630.00 divided by 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29(b)).  To be deducted, medical expenses must exceed 5% of MAPR, which was $431.00 per year ($35.00 per month).

The MAPR beginning December 1, 2015, did not change.  

Beginning December 1, 2016, the MAPR for a surviving spouse with no dependents was $8,656.00.  See Survivors Pension Rate Tables-Effective 12/1/16, https://www.benefits.va.gov/PENSION/current_rates_survivor_pen.asp.  The monthly rate during this time period was $721.00 ($8,656.00 divided by 12 months, then rounded down to the nearest dollar per 38 C.F.R. § 3.29(b)).  To be deducted, medical expenses must exceed 5% of MAPR, which was $432.00 per year ($36.00 per month).

C.  Discussion

Beginning from May 1, 2010, until November 30, 2010, the appellant's monthly Social Security income was $1,493.50, which, when multiplied by 7 months, equals $10,454.50.  She had a separate monthly retirement income of $461.20, which, when multiplied by 7 months equals $3,228.40.  This results in a total income of $13,682.90.

Medical expenses, as reported on an August 2010 Medical Expense Report, were $3,526.00 (which includes bills for Medicare Part B of $1,158.00, private medical insurance of $188.00, medication of $1,852.00, dental of $94.00 and eye doctor of $234.00).  The Veteran's last expenses, as reflected on a March 2010 funeral statement, were $6,050.00.  This equals $9,576.00.  These same expenses were used to calculate the appellant's entitlement to pension for April 2010.  Thus, those same expenses may not be counted twice for the period beginning May 1, 2010.  No further medical expenses not already counted have been identified.  Accordingly, no medical expenses may be deducted for the remainder of the period from May 1, 2010, until November 30, 2010.  Thus, her income of $13,682.90 exceeded the MAPR for the period from May 1, 2010, until November 30, 2010.

Beginning from December 1, 2010, the appellant's monthly Social Security income was $1,493.50.  When multiplied by 12 months, this equals $17,922.00.  She also had a monthly retirement income of $461.20.  In a September 20, 2011 Eligibility Verification Report, she indicated that she was no longer receiving a retirement pension.  When multiplied by 9 months (December through August), this equals $4,150.8.  When combined, her annual income beginning December 31, 2010, was $22,072.80.

Her medical expenses, as reflected in a September 2011 Medical Expense Report, totaled $4,358.00, which included Medicare Part B premiums, private medical insurance, and other medical expenses reported.  After subtracting $397.00, which represents 5% of the MAPR of $7,933.00, her allowable medical expenses were $3,961.23.  Subtracting this amount from her annual income leaves an adjusted annual income of $18,111.57.00.  This amount of income exceeds the MAPR of $7,933.00.

Beginning from December 1, 2011, her monthly Social Security income remained $1,546.90.  When multiplied by 12 months, this equals $18,562.80.  (In the September 20, 2011 Eligibility Verification Report, she had indicated that she was no longer receiving a retirement pension.)

The appellant did not submit a Medical Expense Report for this time period.  Assuming they remained approximately the same as reported in the September 2011 Medical Expense Report, her medical expenses were $4,358.00, including Medicare Part B, Private Medical Insurance, and other ongoing medical expenses claimed.  After subtracting $410.00, which represents 5% of the MAPR of $8,219.00, her allowable medical expenses were $3,948.00.  Subtracting this amount from her income leaves an adjusted annual income of $14,614.80.  This amount of income exceeds the MAPR of $8,219.00.

Beginning from December 1, 2012, her monthly Social Security income was $1,572.90.  When multiplied by 12 months, her annual income was $18,874.80.

The appellant did not submit a Medical Expense Report for this time period.  Again, assuming they remained approximately the same as reported in the September 2011 Medical Expense Report, her medical expenses were $4,358.00, including Medicare Part B, Private Medical Insurance, and other ongoing medical expenses claimed.  After subtracting $417.00, which represents 5% of the maximum annual death pension rate of $8,359.00, her allowable medical expenses were $3,941.00.  Subtracting this amount from her annual income leaves an adjusted annual income of $14,933.80.  This amount of income exceeds the maximum annual pension rate for a surviving spouse of $8,359.00.

Beginning from December 1, 2013, the appellant's monthly Social Security income was $1,596.90.  When multiplied by 12 months, her annual income was $19,162.80.

The appellant did not submit a Medical Expense Report for this time period.  Assuming they remained approximately the same as reported in the September 2011 Medical Expense Report, her medical expenses were $4,358.00.  After subtracting $424.00, which represents 5% of the MAPR of $8,359.00, her allowable medical expenses were $3,934.00.  Subtracting this amount from her annual income leaves an adjusted annual income of $15,228.80.  This amount of income exceeds the MAPR for a surviving spouse of $8,485.00.

Beginning from December 1, 2014, the appellant's monthly Social Security income was $1,623.90.  When multiplied by 12 months, her annual income was $19,486.80.

The appellant did not submit a Medical Expense Report for this time period.  Assuming they remained approximately the same as reported in the September 2011 Medical Expense Report, her medical expenses were $4,358.00.  After subtracting $431.00, which represents 5% of the MAPR of $8,359.00, her allowable medical expenses were $3,927.00.  Subtracting this amount from her annual income leaves an adjusted annual income of $15,559.80.  This amount of income exceeds the MAPR for a surviving spouse of $8,630.00.

These amounts did not change for the year beginning December 1, 2015.  

Beginning from December 1, 2016, the appellant's monthly Social Security income was $1,628.00.  When projecting this amount for the following 12 months, her annual income is $19,536.00.

The appellant did not submit a Medical Expense Report for this time period.  Assuming they remained approximately the same as reported in the September 2011 Medical Expense Report, her medical expenses were $4,358.00.  Subtracting $432.00, which represents 5% of the MAPR of $8,359.00, leaves allowable medical expenses of $3,926.00.  Subtracting this amount from her $19,536.00 annual income, leaves an adjusted annual income of $15,610.00.  This amount of income exceeds the MAPR for a surviving spouse of $8,656.00.

To reiterate, the appellant's adjusted annual income exceeded the MAPR for each year since May 2010.  She did not submit updated Medical Expense Reports for the subsequent years after September 2011.  Inquiries show that the appellant's Medicare Part B deductions rose from $96.50 in 2010 to $109.00 currently (for 2017).  The Medicare Part B deductions are the only confirmed medical expenses of record after she submitted the September 2011 Medical Expense Report.  See, e.g., VBA Manual M21-1, V.iii.1.G.5.h., Proof Not Required for Medicare Part B Premium.  

Instead of calculating her medical expenses using only the Medicare Part B expenses, however, the Board finds that it is more favorable to carry over the earlier amount, which is greater.  (Specific adjustments for increases in the Medicare Part B deductions have not been made as the amounts are not materially different, representing a maxim annual difference of only $150.00 between 2011 and 2017.  This amount would not reduce her annual incomes below the applicable MAPR for each year.)  The medical expenses she reported in September 2011 appear to be of an ongoing and recurrent nature.  Thus, those amounts have been carried over.  

In sum, the appellant's income has exceeded the amounts that would allow for the award of nonservice-connected death pension benefits.  Therefore, nonservice-connected death pension benefits are denied.


ORDER

Termination of the award of VA nonservice-connected death pension benefits effective May 1, 2010, was proper.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


